                                  1

                                  2

                                  3

                                  4                           IN THE UNITED STATES DISTRICT COURT

                                  5                      FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      UNITED STATES OF AMERICA,                    Case No. 15-cr-00518-MMC-1
                                                      Plaintiff,                      ORDER DENYING AS MOOT
                                  8
                                                                                      DEFERRED PORTION OF
                                                v.                                    DEFENDANT'S MOTION FOR
                                  9
                                                                                      APPELLATE COUNSEL'S ACCESS
                                  10     ROBERT JACOBSEN,                             TO SEALED DOCUMENTS
                                                      Defendant.                      Re: Dkt. No. 214
                                  11

                                  12
Northern District of California
 United States District Court




                                  13         By order filed November 6, 2018, the Court granted in part and deferred in part

                                  14   ruling on defendant's "Motion for Appellate Counsel Access to Sealed and NFPV

                                  15   Transcripts and Documents," filed November 1, 2018. Specifically, to the extent the

                                  16   motion sought an order allowing defendant's appellate counsel to have access to sealed

                                  17   documents filed by the government, the Court deferred ruling thereon in order to afford

                                  18   the government an opportunity to respond thereto.

                                  19         Before the Court is a letter, filed November 6, 2018, in which defendant's counsel

                                  20   states he does not seek access to sealed documents filed by the government. In light

                                  21   thereof, the deferred portion of defendant's motion is hereby DENIED as moot.

                                  22         IT IS SO ORDERED.

                                  23

                                  24   Dated: November 14, 2018
                                                                                             MAXINE M. CHESNEY
                                  25                                                         United States District Judge
                                  26
                                  27

                                  28
